ORDER

PER CURIAM.
Movant appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant argues the motion court clearly erred in denying his motion because his trial counsel was ineffective for failing to impeach two witnesses.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).